Citation Nr: 1031240	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left hand disorder to 
include as secondary to residuals of service-connected right hand 
fracture.

2.  Entitlement to service connection for a bilateral hip 
disorder to include as secondary to residuals of a service-
connected left femur fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the Veteran's claims for service 
connection for a left hand disorder and a bilateral hip disorder, 
both secondary to the Veteran's service-connected disabilities.  
The Veteran disagreed and perfected an appeal.  In a November 
2007 decision, the Board denied the Veteran's claims.  The 
Veteran appealed his claims to the Court of Appeals for Veterans 
Claims (the Court).  In a June 2009 Order, the Court adopted the 
Joint Motion for Remand (JMR) and remanded the claims for further 
action by the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In sum, the Veteran injured his left leg and right hand in 
separate events during service.  Those injuries were service-
connected in an October 1973 rating decision, made effective the 
day after the Veteran was discharged from active duty.  In 
October 2003, the Veteran submitted a claim, contending that he 
had a left hand disorder due to the service-connected right hand 
disability, and a bilateral hip disorder due to the service-
connected left leg disability.  In its denial, the Board found 
that there was no evidence of a current disability for either the 
left hand or hips.  

The parties to the JMR stated that the record contained a 
November 2003 VA examination report that included reference to 
normal x-ray examinations of the Veteran's left hand and hips.  
The parties also referenced a February 2004 letter from the RO 
requesting clarification from the examiner whether it was his 
opinion that the Veteran had bilateral hip disabilities due to 
the service-connected left leg disability and whether the Veteran 
had a left hand disability due to the service-connected right 
hand disability.  The examiner responded that that "the 
Veteran's bilaterally (sic) hip disability is not as likely as 
not due to the service connected left femur fracture," and that 
"the Veteran's left-hand disability is not as likely as not due 
to be (sic) service connected right wrist fracture."  The 
parties to the JMR determined that the examiner's response 
implies the existence of current disabilities and that, 
therefore, the Board erred in not seeking clarification of the 
examination and by not addressing the discrepancy in its 
decision. 

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing 
and determine whether there are any further 
relevant medical treatment records regarding 
his left hand or bilateral hip conditions.  
Any such records shall be associated with the 
Veteran's VA claims folder.

2.  VBA shall provide the Veteran in writing 
with all required notice of VA's duties to 
assist him in developing his claims, to 
include, but not limited to, notice of the 
evidence necessary to establish a claim for 
service connection on a secondary basis.

3.  After completion of the foregoing, VBA 
shall arrange for the Veteran to be examined 
by a VA orthopedic physician who shall review 
the Veteran's VA claims folder prior to 
examining the Veteran.  The examiner shall 
provide a diagnosis of any disorder of the 
left upper extremity and any disorder of the 
bilateral hips.  If a left upper extremity 
disorder is diagnosed, the examiner shall 
provide an opinion whether it is as likely as 
not that the diagnosed left upper extremity 
disorder was caused by or aggravated by the 
Veteran's service-connected right wrist.   If 
a hip disorder is diagnosed, the examiner 
shall provide an opinion whether it is as 
likely as not that the diagnosed hip disorder 
was caused by or aggravated by the left femur 
disability.  If the examiner is unable to 
provide any opinion without resort to mere 
speculation, the examiner shall state the 
reasons why no opinion can be provided.  The 
examiner's written examination report shall 
be associated with the Veteran's VA claims 
folder.

4.  After completion of the foregoing and any 
further development deemed necessary, VBA 
shall readjudicate the Veteran's claims for 
entitlement to service connection for a left 
hand disorder and a bilateral hip disorder.  
If the benefits sought on appeal remain 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


